927 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clozell JOHNSON, Jr., Plaintiff-Appellant,v.Ted STRASSBURG, Acting Resident Unit Manager, et al.,Defendants-Appellees.
No. 90-2278.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

W.D.Mich., 90-00536, Euslen, J.
W.D.Mich.
APPEAL DISMISSED.
BEFORE:  RYAN and ALAN E. NORRIS, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's January 11, 1991, order directing him to show cause why this appeal should not be dismissed for lack of jurisdiction.  Appellant states that prison officials have been withholding his legal papers.  The appellees have not responded.


2
It appears from the record that the judgment was entered September 27, 1990, and that the notice of appeal was filed in the district court on November 7, 1990.  This filing occurred nine days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.    Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);  McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.